Citation Nr: 1136356	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction (AOJ)).

In January 2010, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the claim of service connection for duodenitis with a duodenal bulb deforimity.  As a result of the development, in a rating decision in July 2011, the RO granted service connection for duodenitis with a duodenal bulb deformity and assigned a noncompensable rating.  It appears that the Veteran intends to file a notice of disagreement as to the noncompensable rating, and the matter is referred to an Agency of Original Jurisdiction for appropriate action.


FINDINGS OF FACT

The service-connected onychomycosis does not comprise 5 percent or more of the entire body or 5 percent or more of an exposed area affected, or required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.






CONCLUSION OF LAW

The criteria for an initial compensable rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase rating, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in October 2005 and in March 2006.  The notice included the type of evidence needed to substantiate the underlying claim of service connection.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for onychomycosis.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in November 2005 and in August 2010.  

The report of VA examination in August 2010 included a review of the Veteran's medical history, an interview, and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


On the claim for increase for onychomycosis, onychomycosis is currently rated noncompensable under Diagnostic Code 7813. Under Diagnostic Code 7813, the disability is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

As the skin disability does not involve the head, face, or neck, the rating criteria for disfigurement of the head, face, or neck under Diagnostic Code 7800 do not apply.

As the skin disability does not involve scarring, the rating criteria for scars under Diagnostic Codes 7801 to 7805 do not apply.

In this case, the predominant disability picture is one of dermatitis, which is rated under Diagnostic Code 7806.

Under the rating criteria for dermatitis, a noncompensable rating is assigned when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period. A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period. 

Facts

The RO granted service connection for onychomycosis secondary to service-connected diabetes mellitus.

On VA examination in December 2005, the Veteran stated that two to three months before the examination, his toenails were brittle and easily break off when he tried to trim them.  



In December 2005, the Veteran was seen by a VA podiatrist who described the toenails as thick and discolored nails.  The podiatrist treated the condition with debridement and a gel.  In January 2006, on a diabetic foot evaluation, there were no skin breaks, deformity, erythema, pallor on elevation, dependent rubor, nail deformities, extensive callus, or pitting edema.  The sensory examination and pulses of the feet were within normal limits.  The Veteran had no complaints of foot pain.  In January 2008, except for deformed nails, the feet were without a lesion.

On VA examination in August 2010, the Veteran stated that he had used oral anti-fungal medications which partially cleared the toenail infection, but he did not currently use corticosteroids or immunosuppressive therapy.  The only localized symptoms were brittle nails.  On examination, the pertinent findings were thickening, discoloration, and ridging of almost all of the toes.  There was no ulceration, cellulitis, ingrown toenails, or extensive callus formation.  The examiner determined that the onychomycosis did not involve any part of the Veteran's exposed areas, and involved an area of less than 1 percent of the total body.  There was no scarring or disfigurement and no impairment of function.

Analysis

A review of the record shows that the symptoms and findings of onychomycosis,  brittleness and thickness of the toenails, have been consistent during the appeal period, that is, since the grant of service connection.  

The disability has not limited the Veteran's ability to function in everyday life.  The Veteran does not take cortisteroids or any other intermittent systemic therapy.  Onychomycosis does not involve an exposed area of the body and covers less than 1 percent of the total body.  There were no systemic or nervous manifestations.  There is no scarring and the head, face, and neck are not involved. 





As onychomycosis covers less than one percent of the entire body, which does not more nearly approximate or equate to 5 percent of the entire body or of exposed area affected, and there is no evidence of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, the criteria for a compensable rating under Diagnostic Code 7806 are not met.

Based on the evidence of record, the criteria for an initial compensable rating under either Diagnostic Code 7806 or Diagnostic Code 7813 for onychomycosis have not been met. 

Although the Veteran has asserted that the disability had become worse, which the Veteran is competent to state and which the Board finds credible, the objective finds on VA examination in July 2011 do not support a finding that the criteria for a compensable rating have been met. 

As the assigned noncompensable rating reflects the actual degree of impairment shown since the date of the grant of service connection, there is no basis for a staged rating. 

As the preponderance of the evidence is against a compensable rating for onychomycosis, the benefit-of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.





The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is brittle toenails that do not require medication or limit the Veteran's ability to function, which is contemplated by the Rating Schedule under Diagnostic Codes 7806 and 7803, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.


ORDER

An initial compensable rating for onychomycosis is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


